The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Current Status of Claims
This action is a response to the communication of June 28, 2022. By amendment of June 28, 2022, the Applicant amended claims 1, 13, and 14 (status unclear, see listing of claims of June 28, 2022). Claims 1-20 remain active in the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on at least some references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sandara-Rajan et al. (US Patent Publication Application 2015/0363012 A1) in view of Black (US Patent Publication Application 2002/0025062 A1) and further in view of Ahn et al. (US Patent Publication Application 2012/0062521 A1).
	In regard of claim 1, Sandara-Rajan et al. disclose an input device comprising: a housing having a transmissive portion (See at least Figures 1 and 6 of Sandara-Rajan et al. disclose the input device (102) which comprises a housing and transmissive portion (602, 610) and paragraph [0048]); a communicator in the housing and configured to exchange a signal externally (See at least Figures 1, 6 and 8 of Sandara-Rajan et al. illustrating communicator (604, 610) which illustrates the input device (102) communicating externally to computing device (104) as discussed [0029-0030]); a pressure sensor in the housing along an inner circumferential surface of the housing (See at least Figure 6 of Sandara-Rajan et al. illustrating a pressure sensor (110) located in the housing of the device (102)); and a measurement sensor in the housing ( at least Figure 6 of Sandara-Rajan et al. illustrating a measurement sensor (506)).  
	However, the reference to Sandara-Rajan et al. does not specifically show that measurement sensor in the housing is facing the transmissive portion.
	In the same field of endeavor, Black discloses an input device (15) as shown in Figure 16 wherein measurement sensor (X,Y,Z force sensors) is facing the transmissive portion (transmitter) as also discussed in paragraphs [0102-0105].  
	However, the combination of references Sandara-Raian et al. and Black et al. does not show designed preference for the input device wherein sensor disposed in the housing along an inner circumferential surface of the housing and curved along the inner circumferential surface of the housing. 
	In the same field of endeavor, Ahn et al. disclose an input device (160) with a sensor (162) disposed in the housing of the input device (160) and being curved along the inner circumferential surface of the housing as shown in Figures 5-6 and discussed in paragraphs [0077-0079].
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to use sensor location of Black and curvature of sensor of Ahn et al. with device of Sandara-Rajan et al. in order to mechanically secure the wiring layers together and protect sensor from the direct touch by a user.
	In regard of claim 2, Sandara-Rajan et al., Black  and Ahn et al. further disclose the input device of claim 1, wherein a portion of the pressure sensor facing the transmissive portion has an opening (See at least Figures 2A-2B, 16 of Black illustrating the input device (PEN) wherein a portion of the pressure/force sensor faces transmitter).
	In regard of claim 3, Sandara-Rajan et al., Black and Ahn et al. further disclose the input device of claim 1, wherein a portion of the housing facing the pressure sensor includes rubber or plastic (See at least paragraph [0102] of Black discussing plastic used for housing).
	In regard of claim 4, Sandara-Rajan et al., Black and Ahn et al. further disclose the input device of claim 1, further comprising a support part spaced apart from the inner circumferential surface of the housing with the pressure sensor therebetween (See at least Figure 2B of Black illustrating support part spaced from inner surface with the pressure/force sensor therebetween).
	In regard of claim 5, Sandara-Rajan et al., Black and Ahn et al. further disclose the input device of claim 4, wherein the support part comprises a first portion having a shape conforming to a shape of the inner circumferential surface of the housing and a second portion surrounded by the first portion and reinforcing the first portion (See at least Figures 2A-2B of Black illustrating a shape of the inner surface of the input device (15)).
	In regard of claim 6, Sandara-Rajan et al., Black and Ahn et al. further disclose the input device of claim 1, wherein the pressure sensor is a film-type pressure sensor and is flexible (See at least Figure 2B of Black illustrating film-type pressure/force sensor and paragraph [0133] discussing sensor flexibility).
	In regard of claim 7, Sandara-Rajan et al., Black and Ahn et al. further disclose the input device of claim 1, wherein the pressure sensor is transparent (See at least paragraph [0098] discussing transparent sensors are used).
	In regard of claim 8, Sandara-Rajan et al., Black and Ahn et al. further disclose the input device of claim 1, wherein the measurement sensor comprises a light emitter configured to provide light and a light receiver configured to detected reflected light (See at least paragraphs [0102-0104] of Black discussing optical type of sensor).
	In regard of claim 9, Sandara-Rajan et al., Black and Ahn et al. further disclose the input device of claim 8, wherein the light emitter comprises at least one of an infrared light source for emitting infrared light or a red light source for emitting red light, and the light receiver is a photodiode (See at least paragraph [0147] of Black discussing infrared light source).
	In regard of claim 12, Sandara-Rajan et al., Black and Ahn et al. further disclose the input device of claim 1, wherein the input device is an active pen, and the communicator is configured to receive an uplink signal from an external source and to output a downlink signal (See at least Figures 1-2 of Sandara-Rajan et al. illustrating uplink/downlink (112) communicated between an external source (104) and input device (102) as discussed in paragraph [0030]) .
Claims 10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandara-Rajan et al. (US Patent Publication Application 2015/0363012 A1) in view of Black (US Patent Publication Application 2002/0025062 A1) and further in view of Ahn et al. (US Patent Publication Application 2012/0062521 A1) and further in view of Huizar et al. (US Patent Publication Application 2019/0384402 A1)	.
	In regard of claim 10, Sandara-Rajan et al., Black and Huizar et al. further disclose the input device of claim 1, wherein the measurement sensor is a photoplethysmography sensor (See at least paragraphs [0098, 0102] of Black discussing optical sensors used for detection of biometric data).
	However, the combination of Sandara-Rajan et al., Black and Ahn et al. does not show the input device configured to measure at least one of a blood pressure, oxygen saturation, or heart rate of a user.
	In the same field of endeavor, Huizar et al. disclose sensors placed in the body of a stylus which could detect blood pressure, heart rate and oxygen saturation as discussed in paragraphs [0025, 0033].
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to use sensor of Huizar et al. with device of Sandara-Rajan et al. , Black et al. and Ahn et al. in order to detect biological signs of a user.
	In regard of claim 13, Sandara-Rajan et al. , Black, Ahn et al. and Huizar et al. further disclose an interface device comprising: a display device comprising a display layer and a sensor layer on the display layer (See at least Figures 1-2 of Sandara-Rajan et al. illustrating an interface device with a display (104) as discussed in paragraphs [0030-0031]) and an input device configured to receive an uplink signal from the sensor layer and to output a downlink signal to the sensor layer, wherein the input device comprises a measurement sensor and a pressure sensor configured to measure a blood pressure of a user and wherein the pressure sensor is disposed in the housing along an inner circumferential surface of the housing and is curved along the inner circumferential surface of the housing (See also rejection of claims 1, 10, 12 provided above).
	In regard of claim 14, Sandara-Rajan et al., Black,  Ahn et al. and Huizar et al. further disclose the interface device of claim 13, wherein the input device further comprises: a support part in the housing; a communicator in the housing and configured to receive the uplink signal and to transmit the downlink signal; and an electrode electrically connected to the communicator, wherein the housing has a transmissive portion, and wherein the pressure sensor and the measurement sensor is in the housing (See rejection of claims 1, and 12 provided above).
	In regard of claim 15, Sandara-Rajan et al. , Black, Ahn et al. and Huizar et al. further disclose the interface device of claim 14, wherein the measurement sensor faces the transmissive portion (See rejection of claim 1 provided above).
	In regard of claim 16, Sandara-Rajan et al. , Black, Ahn et al. and Huizar et al. further disclose the interface device of claim 14, wherein the pressure sensor is arranged along an inner circumferential surface of the housing, and an opening is defined in a portion of the pressure sensor facing the transmissive portion (See rejection of claim 2 provided above).
	In regard of claim 17, Sandara-Rajan et al. , Black, Ahn et al. and Huizar et al. further disclose the interface device of claim 14, wherein the pressure sensor is between the housing and the support part, and the support part comprises a first portion having a shape conforming to a shape of an inner circumferential surface of the housing and a second portion surrounded by the first portion and reinforcing the first portion (See rejection of claim 5 provided above).
	In regard of claim 18, Sandara-Rajan et al. , Black, Ahn et al. and Huizar et al. further disclose the interface device of claim 14, wherein a portion of the housing facing the pressure sensor includes rubber or plastic (See rejection of claim 3 provided above).
	In regard of claim 19, Sandara-Rajan et al. , Black, Ahn et al. and Huizar et al. further disclose the interface device of claim 13, wherein the measurement sensor comprises a light emitter configured to provide light and a light receiver configured to detected reflected light, wherein the light emitter comprises at least one of an infrared light source for emitting infrared light or a red light source for emitting red light, and the light receiver is a photodiode (See rejection of claim 8-9 provided above).
	In regard of claim 20, Sandara-Rajan et al., Black, Ahn et al. and Huizar et al. further disclose the interface device of claim 13, wherein the pressure sensor is a film-type pressure sensor and is flexible (See rejection of claim 6 provided above).
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sandara-Rajan et al. (US Patent Publication Application 2015/0363012 A1) in view of Black (US Patent Publication Application 2002/0025062 A1) in view of Ahn et al. (US Patent Publication Application 2012/0062521 A1) and further in view of Silverbrook et al. (US Patent Publication 6,454,482).
	In regard of claim 11, Sandara-Rajan et al., Black and Ahn et al. further disclose the input device of claim 1. 
	However, the combination of Sandara-Rajan et al., Black and Ahn et al. does not specifically shows a display configured to display information obtained from the pressure sensor and the measurement sensor.
	In the same field of endeavor, Silverbrook et al. disclose a display (1436) Figures 20, 25 configured to display information obtained from the pressure sensor and the measurement sensor as discussed in paragraphs in column 25, lines 38-56.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to use the display of Silverbrook et al. with device of Sandara-Rajan et al. , Black et al. and Ahn et al. in order to indicated the information detected by sensors.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692